In an action to recover damages for alleged negligence of the defendants in the operation of an automobile by which the plaintiff was knocked down and injured on a public highway, order granting plaintiff’s motion to open his default in the service of the complaint, and granting ten days for the service of such complaint, affirmed, without costs, with leave to defendants to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.